Citation Nr: 0510342	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection to hypertension and 
heart disorder, claimed as secondary to the service-connected 
pulmonary tuberculosis.

2.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 2002, a 
transcript of which is of record.

This case was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  In 
pertinent part, the veteran was to be accorded new VA 
examinations to address the nature and etiology of his heart 
disease and hypertension, as well as the current severity of 
his pulmonary tuberculosis.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's heart disease and hypertension are 
causally related to his active service, to include as 
secondary to his service-connected pulmonary tuberculosis.

3.  Service connection was established for the veteran's 
pulmonary tuberculosis by a July 1957 rating decision, with 
an effective date of April 19, 1957.

4.  There is no competent medical evidence of active 
tuberculosis since February 1958.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current complaints of 
shortness of breath (dyspnea), fatigue, and chest pain are 
due to his service-connected tuberculosis.

6.  Pulmonary function tests do not reflect that, post-
bronchodilator, the veteran has FVC measured at 75-80 percent 
predicted; or DLCO (SB) measured at 66-80 percent predicted.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
heart disease and hypertension.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

2.  The criteria for a compensable rating for the veteran's 
service-connected pulmonary tuberculosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6825-6833 
(2004); Diagnostic Code 6722 (for disabilities in effect as 
of August 19, 1968); Diagnostic Code 6731 (as in effect prior 
to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in May 1998 
which noted the issues on appeal, and informed him, in part, 
that he should submit evidence showing treatment for heart 
disease and hypertension since his discharge from service.  
Similar correspondence was sent in June 1998.  By 
correspondence dated in July 1999, the RO informed the 
veteran that they had requested medical records from 
professional health care providers he had identified.  
Thereafter, by correspondence dated in May 2003, the RO 
specifically addressed the requirements for a grant of 
service connection regarding the heart disease and 
hypertension claim, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  In addition, the AMC sent 
correspondence to the veteran in May and June 2004 which, 
taken together, summarized the evidence needed to 
substantiate both of the appellate issues and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

Therefore, the Board finds that VA has provided the veteran 
with correspondence that fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the January 1999 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs) which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, a July 2003 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Consequently, the Board concludes that 
the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at June 2002 RO hearing.  However, it does not appear 
that the veteran has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
For example, the record reflects that the RO sent 
correspondence in July 1999 and July 2002 requesting medical 
records from professional health care providers identified by 
the veteran.  In addition, the veteran has been accorded 
multiple examinations with respect to both claims, the most 
recent examinations being in July 2004 which provided a 
competent medical opinion regarding the etiology of his heart 
condition, and evaluated the current severity of his service-
connected pulmonary tuberculosis.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  Service Connection

Background.  The veteran has essentially contended in his 
statements and hearing testimony that he developed 
hypertension and a heart disease secondary to his service-
connected pulmonary tuberculosis. 

The veteran's service medical records contain no findings 
indicative of a heart disorder, to include hypertension, 
during his period of active duty  His heart was clinically 
evaluated as normal on both his February 1952 preinduction 
examination, and on his May 1954 separation examination.  His 
blood pressure was noted as 140/78 (systolic/diastolic) and 
120/66, respectively, on these examinations.

No findings indicative of heart disease, to include 
hypertension, were noted in an April 1957 to February 1958 
report of VA hospitalization.  He was hospitalized due to 
pulmonary tuberculosis.

The first medical evidence of hypertension appears to be in 
records dated in November 1989.

An August 1997 private hospitalization report shows diagnoses 
of status-post myocardial infarction; single vessel 
obstructive coronary disease; preserved left ventricular 
systolic function; hypertension; and history of tuberculosis.

In June 1998, the veteran underwent a VA medical examination 
for hypertension at which he reported that his family doctor 
told him he had hypertension in the late 1980s, and that he 
was placed on medications for this condition which he 
continued to take.  He also described his current 
symptomatology, and that he had a history of heart disease, 
having a myocardial infarction approximately one year 
earlier.  Diagnosis following examination was essential 
hypertension under excellent control with medical therapy.

The veteran also underwent a VA medical examination of the 
heart in June 1998, which diagnosed arteriosclerotic heart 
disease post-myocardial infarction, New York Heart 
Classification I; and history of hypertension.

At the June 2002 hearing, the veteran indicated that he was 
diagnosed with hypertension approximately 5 to 6 years 
earlier, and that he was currently taking medication for this 
condition.  He also indicated that he felt his hypertension 
and heart problems were related to his service-connected 
pulmonary tuberculosis, and that "[m]y body tells me 
absolutely because all I have to do is exert myself."

In accord with the Board's remand directives, the veteran 
underwent a VA heart examination in July 2004.  The examiner 
noted that the source of information was the veteran himself, 
review of his prior records, and review of his claims folder.  
Further, the examiner noted that the veteran had a past 
medical history of tuberculosis diagnosed in 1954, 
hypertension, and coronary artery disease.  The veteran 
reported that he was diagnosed with hypertension 20 years 
earlier by his private doctor, outside VA, and had been on 
medication for it.  Final assessment following examination of 
the veteran was that he had a history of tuberculosis, 
hypertension, and coronary artery disease.  Moreover, the 
examiner opined that the hypertension or heart disease was 
not caused by tuberculosis.  Similarly, in a subsequent 
addendum, the examiner opined that tuberculosis did not cause 
hypertension or heart disease.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be established for certain 
chronic conditions, such as hypertension, which are found to 
be present to a compensable degree either during service or 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hypertension and heart disease.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The record indicates that the veteran was first diagnosed 
with hypertension many years after his discharge from active 
duty, and the veteran does not contend otherwise.  As such, 
the veteran is not entitled to a grant of service connection 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.  Further, the Court has held that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

No evidence is of record which indicates that the veteran's 
current hypertension and heart disease were incurred during 
his period of active duty.  In fact, the veteran's claim is 
based on the contention that these disorders developed 
secondary to his service-connected pulmonary tuberculosis.  
However, the only competent medical opinion to address this 
purported causal connection is that of the July 2004 VA heart 
examiner.  As detailed above, the examiner's opinion is 
against the claim.  This opinion is based on both an 
examination of the veteran and review of his claims folder.  
Moreover, no competent medical evidence has been submitted to 
refute this opinion.  Additionally, no competent medical 
evidence has been submitted which would support a finding 
that the service-connected pulmonary tuberculosis has 
aggravated the nonservice-connected hypertension and heart 
disease beyond the normal progression of these disorders.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (Where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service- connected disability.).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for heart disease and hypertension, to include as 
secondary to the service-connected pulmonary tuberculosis.  
Therefore, this claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

I.  Tuberculosis

Background.  Service connection was established for the 
veteran's pulmonary tuberculosis by a July 1957 rating 
decision.  He was assigned a 100 percent rating for active 
tuberculosis, effective April 19, 1957.  Thereafter, a March 
1958 rating decision determined that the April 1957 to 
February 1958 hospitalization report indicated that the 
tuberculosis had been non-active for 2 months.  Consequently, 
this decision reduced the 100 percent rating to 50 percent 
effective February 18, 1960, to 30 percent effective February 
18, 1964, and to zero percent (noncompensable) effective 
February 18, 1969.  A subsequent February 1990 rating 
decision confirmed and continued the noncompensable rating.

The record indicates that the veteran initiated the current 
increased rating claim in March 1998, and subsequently 
underwent a VA medical examination for this disability in 
June 1998.  At this examination, the examiner noted that he 
had reviewed the veteran's medical records, and that the 
veteran had had abnormal studies involving the arterial tree 
of his lower extremities in 1996, 1997, and 1998.  The 
veteran described the circumstances which lead to his 
diagnosis of pulmonary tuberculosis in 1957, that he spent 10 
months in the hospital, that when he left the hospital he was 
told he should have sedentary work, but continued to do labor 
work for 25 years loading trucks.  He reported that he 
retired in 1990 because he could no longer do this physical 
work.  He also reported that while he was working there was 
often episodes of difficulty with breathing, that he needed 
windows open to get fresh air, and that when he was 
especially anxious his chest would feel extremely tight.  The 
examiner commented that these incidents sounded like 
hyperventilation episodes by history.  Regarding current 
symptomatology, the veteran reported that he would get 
shortness of breath if he tried to overdo it.  He reported 
that he could walk up a flight of stairs without difficulty, 
but if he tried 2 flights of stairs he became extremely short 
of breath.  Further, he reported that he could walk on one 
level ground for about a mile if he took his time, but if he 
tried to walk up a hill quickly he would get some shortness 
of breath.  

On examination, it was noted that a chest X-ray performed in 
May showed some scattered fibrotic changes, but there was no 
evidence of any active lung disease.  It was further noted 
that he used inhalers for difficulty breathing at times.  He 
reported that he took an albuterol inhaler 2 puffs, 4 times a 
day, and an ipratropium bromide inhaler for the same 
frequency, although it was noted that he used the albuterol 
inhaler more regularly than he did the other inhaler which he 
used on an as needed basis.  With respect to his medical 
history, the examiner stated that the shortness of breath was 
more related to anxiety and stress than it was physical 
exertion recently, although there did seem to be some limited 
reserve in terms of shortness of breath with exertion.  In 
addition, it was noted that pulmonary function tests 
conducted in May showed that spirometry, lung volumes, and 
diffusion capacity were all within normal limits.  Thus, the 
examiner stated that the shortness of breath did not appear 
to be related to any significant pulmonary disability with 
the normal pulmonary function tests from May.  

The examiner acknowledged, however, that the veteran might 
have some episodes of hyperventilation in which he did not 
have trouble breathing by history.  There was no evidence of 
cor pulmonale or any right ventricular changes on EKG.  
Further, his chest was found to be clear to auscultation and 
percussion, and his breath sounds were well heard 
bilaterally.  There was no evidence of any chronic 
obstructive pulmonary changes on clinical examination.  In 
particular, there was no wheezing and the airways were 
extremely clear.  Moreover, there was no edema or calf 
tenderness either, which it was noted might indicate 
congestive heart failure or pulmonary emboli.  Also, it was 
noted that the respirations at rest were 14 per minute.

Based on the foregoing, the examiner diagnosed history of old 
tuberculosis with minimal residuals of fibrosis noted on 
chest X-ray, with normal pulmonary function studies.  The 
examiner also diagnosed hyperventilation syndrome, chronic, 
recurrent.  Further, in an addendum, the examiner indicated 
that echocardiogram results reflected that there was no 
cardiac cause for shortness of breath.

In a February 1999 private medical statement, D. G. F., M.D. 
(hereinafter, "Dr. F") noted that he first treated the 
veteran in March 1990, that one of his complaints on the 
initial visit was increasing dyspnea on exertion, and that he 
continued to have this complaint over the years.  Dr. F 
stated that the etiology of this complaint had been unclear, 
but opined that if one had had tuberculosis in the past with 
the resulting scarring and fibrosis of the lung, one might 
expect the patient to have shortness of breath with exertion.  
Moreover, Dr. F opined that this complaint was not related to 
the veteran's coronary artery disease, nor was it related to 
"hyperventilation syndrome" secondary to anxiety and 
stress.  Dr. F emphasized that that it was his feeling that 
the veteran's shortness of breath with exertion could well be 
related to his bout of tuberculosis during his military 
service in the early 1950s.

The veteran underwent a new VA pulmonary tuberculosis 
examination in May 1999, at which he related his history of 
treatment for tuberculosis in 1957.  He also reported that he 
had had no weight loss, no cough, but he was always fatigued 
and was forced to retire in 1990 after he worked for a blast 
powder company doing a lot of labor work, lifting heavy bags 
and loading trucks.  Further, he reported that, at the 
present time, he could walk as far as he wanted on plain, 
level ground, but as far as walking uphill or going upstairs, 
he could do about one flight of stairs and then got tired.  
His main complaints were feeling tired, inability to do hard 
work, and chest pain on the left side.  The examiner noted 
that while the veteran was known to have coronary artery 
disease and was catheterized in 1997, he was blaming his 
chest pain on his lung disease and not his heart disease.  
However, the examiner could not tell for sure whether or not 
it was due to heart disease or lung disease, and that if they 
could not find out they would have to do an Adenosine 
Thallium Stress Test to find out the current status of the 
veteran's coronary arteries.  In addition, the veteran 
reported that he never had reactivation of his tuberculosis.  
Nevertheless, it was noted that there was no bacteriological 
proof of it according to his chart.  He had never had a 
sputum culture for tuberculosis after his treatment in 1957, 
and the examiner did not know if it was possible to identify 
the organism as Mycobacterium tuberculosis or other 
Mycobacterium.

On examination, the veteran was found to have normal chest 
wall, normal lung expansion, normal breath sounds, and normal 
diaphragmatic excursion.  The examiner could not discern any 
chest deformity.  Chest X-rays revealed scattered, small, 2 
mm sized calcifications, mostly in the apices, some in the 
right lung and in the hilar areas.  In addition, it was noted 
that he had never been hospitalized for his lung disease 
since 1957, and that he was only hospitalized for 9 days in 
1997 for his heart attack.  Pulmonary function tests 
conducted in May 1999 showed the following: FVC of 3.15 
liters, 80 percent of predicted; FEV1 of 2.45 liters, 80 
percent of predicted; FEV1/FVC ratio of 78 percent; FEF 25-75 
was 70 percent of predicted; his total lung capacity was 97 
percent of predicted; his residual volume was 112 percent of 
predicted; his DLCO was 79 percent of predicted; and DLCO-VA 
was 89 percent of predicted.  Based on the foregoing, the 
examiner stated that the pulmonary function tests were 
normal, except for a very mild decrease in breathing 
capacity, which normalized after correction for lung volume.  
In addition, his flow volume loop had a normal pattern, and 
his test was poorly performed, as indicated by extrapolation 
of his FVC.  

Diagnosis following examination was old tuberculosis treated 
in 1957, with no evidence of recurrence.  Further, the 
examiner noted that chest X-ray showed only old 
calcifications, no active disease.  Also, there was no 
pulmonary function impairment by pulmonary function testing.

At his June 2002 hearing, the veteran testified that he 
experienced shortness of breath, and that he had been taking 
inhalers for this condition for the past year and a half when 
he had an examination at VA.  He testified that he had had 
shortness of breath ever since his original VA 
hospitalization for tuberculosis.  Further, he described the 
impairment he experienced in his daily life due to the 
shortness of breath.  Moreover, he testified that Dr. F was 
of the opinion that his shortness of breath was due to the 
tuberculosis.  In addition, he testified that he experienced 
coughing spells and chest pain.  

In an April 2004 statement, the veteran's son asserted that 
the veteran had significant shortness of breath which his 
doctor believed was related to the service-connected 
tuberculosis and streptomycin treatment he had received for 
this disorder.  The veteran's son was identified as having a 
PhD, but it was not indicated what course of study this 
degree was in.

In accord with the Board's remand directives, the veteran 
underwent a new VA pulmonary tuberculosis examination in July 
2004.  At this examination, he complained of progressive 
shortness of breath, at 1 to 2 flights of stairs.  He also 
complained of dizziness, exertional chest pain, and he used a 
nitroglycerin (NTG) patch.  His only respiratory medication 
was albuterol inhaler that he used some every day.  The 
examiner indicated that the claims folder had been reviewed, 
and summarized relevant findings therein.

On examination, it was noted that a pulmonary function test 
conducted the previous day was as follows: FVC 2.85 liters, 
75 percent pre-bronchodilators and 90 percent after 
bronchodilator; FEV1 2.14 liters, 73 percent, which became 90 
percent, 2.66 liters after bronchodilator; FEF 25-75 was 1.77 
liters, 60 percent; FEV1/FVC ratio was 75 percent; TLC was 92 
percent; RV was 111 percent; and DLCO was 75 percent adjusted 
for hgb.  The examiner stated that these values suggested the 
veteran had bronchospastic airways disease, against 
significant lung impairment for tuberculosis.  Further, the 
flow volume curves were consistent, and the examiner believed 
the improvement after bronchodilator was real.  It was noted 
that he felt better after the bronchodilators, and even told 
his wife that.  Chest X-ray showed some fibronodular changes, 
but did not look hyperinflated, had some kyphosis.  Also, it 
was stated that it did not look restricted.  Oxygen 
saturation was 92-93 on RA.  Heart rate was in the 50s.  He 
was found to be comfy at rest.  There was no edema.  Heart 
sounds were distant but normal.  Additionally, he was found 
to have dry rales in both bases about 2 interspaces before 
disappearing.  The results of a cardiology consultation were 
also noted, as were the results of a high-resolution computed 
tomography (HRCT) of the chest which showed minimal perihilar 
bronchiectasis bilaterally, some scarring at the left base.  
The examiner noted that he had looked at this CT, and agrees 
that minor changes are present with no significant 
interstitial disease.

Based on the foregoing, the examiner's impressions were 
normal pulmonary function test, but abnormal partial pressure 
(tension) of oxygen, artery (pO2) 30 years after his 
tuberculosis treatment, but before his myocardial infarction, 
which suggested tuberculosis or smoking related lung damage.  
He indicated that the veteran has consistently reported he 
quit smoking in 1954.  The examiner also noted that the 
veteran had a significant bronchodilator response now, which 
was not present in 1989, that might be an effect of beta 
blocker, and suggested that the veteran presently had asthma.  
Further, the examiner noted that the veteran did not seem to 
be in congestive heart failure.  With respect to the 
veteran's complaints of exercise-related chest pain, the 
examiner stated that the veteran was getting a stress 
thallium study, and opined that this complaint was not 
related to his lungs.  Moreover, the examiner concluded that 
he did not believe the veteran's present dyspnea was due to 
residual from tuberculosis.

The July 2004 VA pulmonary function test confirms what was 
noted by the examiner; however, the DLCO results were all 
pre-medication, and were as follows: DLCO 80 percent of 
predicted; DL Adj 75 percent of predicted; and DLCO/VA 99 
percent of predicted.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In cases where entitlement was in effect on August 19, 1968, 
the rating schedule provides a total rating for inactive 
pulmonary tuberculosis for a period of two years after the 
date of inactivity.  Thereafter, a 50 percent rating will be 
in effect for four years (or in any event, to six years after 
the date of inactivity) and a 30 percent rating will be in 
effect for five additional years (or to 11 years after the 
date of inactivity).  Following moderately advanced lesions, 
a 20 percent rating will be assigned thereafter, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  Otherwise, a 
noncompensable rating is assigned.   These ratings are not to 
be combined with ratings for other respiratory disabilities.  
Following thoracoplasty, the rating will be for removal of 
ribs combined with the rating for collapsed lung.  Resection 
of ribs incident to thoracoplasty will be rated as removal.  
38 C.F.R. § 4.97, Diagnostic Code 6722.

Before October 7, 1996, in cases where entitlement was 
established after August 19, 1968, a 100 percent rating was 
assigned for 1 year after the date of attainment of 
inactivity of tuberculosis.  Thereafter, an evaluation was 
assigned on the basis of residual disability.  Residuals of 
tuberculosis were rated as 10 percent disabling when there 
were definite symptoms with pulmonary fibrosis and moderate 
dyspnea under exertion.  The next higher rating of 30 percent 
was assigned where disability was moderate, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent was 
assigned for severe residuals, with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function test with 
marked impairment of health.  38 C.F.R. § 4.97, Code 6731 (as 
in effect before October 7, 1996).

Effective October 7, 1996, the rating criteria for pulmonary 
tuberculosis in cases initially evaluated after August 19, 
1968, were revised.  Under the revised criteria, ratings for 
chronic inactive pulmonary tuberculosis, depending on the 
specific findings, and are rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis. 
Thoracoplasty is rated as removal of the ribs under Code 
5297.  38 C.F.R. § 4.97, Diagnostic Code 6731 (as in effect 
since October 7, 1996).

Interstitial lung disease rated under Diagnostic Codes 6825 
through 6833 of the VA rating schedule are rated under the 
General Rating Formula for Interstitial Lung Disease.  Under 
this formula, a 100 percent rating shall be assigned for 
Forced Vital Capacity (FVC) measured at less than 50 percent 
of that predicted; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
measured at less than 40 percent predicted; or maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or requires outpatient 
oxygen therapy.  A 60 percent rating shall be assigned for 
FVC measured at 50-64 percent predicted; or DLCO (SB) 
measured at 40-55 percent predicted; or maximum exercise 
capacity at 15-20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent rating shall be 
assigned for FVC measured at 65-74 percent predicted; or DLCO 
(SB) measured at 56-65 percent predicted.  A 10 percent 
rating shall be assigned for FVC measured at 75-80 percent 
predicted; or DLCO (SB) measured at 66-80 percent predicted.  
38 C.F.R. 4.97, Diagnostic Codes 6825 to 6833 (as in effect 
since October 2, 1996).

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that that VA should specify that pulmonary 
function be tested before bronchodilation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for his service-
connected pulmonary tuberculosis.

Initially, the Board notes that the veteran's tuberculosis 
was in effect prior to August 19, 1968.  Thus, the provisions 
of Diagnostic Code 6722 are applicable in the instant case.  
Regardless, the Board notes that the veteran would not be 
entitled to a compensable rating under either Diagnostic Code 
6731 (as in effect prior to October 7, 1996), nor under the 
current General Rating Formula for Interstitial Lung Disease 
found at Diagnostic Codes 6825 through 6833.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

The Board has already found that nothing on file shows that 
the veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu, supra.  Similarly, while the veteran's son was 
identified as having a PhD in his April 2004 statement, the 
record does not reflect what course of study this degree was 
in.  As such, the record does not reflect it was in a course 
of study which would qualify him to render a medical opinion 
regarding the nature and severity of his father's service-
connected pulmonary tuberculosis.  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record reflects that the veteran's tuberculosis has been 
inactive for many years, since at least his discharge from VA 
hospitalization in February 1958.  However, the veteran 
maintains that he experiences shortness of breath/dyspnea as 
a residual of his tuberculosis, which would warrant a 
compensable rating.  He has also indicated that he 
experiences chest pain and fatigue.

The Board notes that there is competent medical evidence of 
record which both supports and refutes a finding that the 
veteran's shortness of breath, chest pain, and fatigue are 
due to the tuberculosis.  As detailed above, the February 
1999 private medical statement from Dr. F supports the 
veteran's contentions, while the June 1998 and July 2004 VA 
examinations are against such a finding.  

With respect to Dr. F's statement, the Board notes that he 
has treated the veteran for several years, beginning in March 
1990, and, as such, is undoubtedly quite familiar with his 
condition.  Further, in his February 1999 statement, Dr. F 
contested the opinion of the June 1998 VA examiner which is 
part of the evidence against the claim.  However, unlike both 
the June 1998 and July 2004 VA examiners, it does not appear 
that Dr. F had the benefit of reviewing all of the evidence 
contained in the claims folder.  Moreover, the findings of 
the July 2004 VA examiner are the most recent evaluation of 
the veteran's tuberculosis, and this examiner's review of the 
claims folder would have included both the opinion of the 
June 1998 VA examiner and Dr. F.  Therefore, this examiner 
would have been in the best position to determine which 
opinion was most accurate based upon the facts of this case.  
Consequently, the Board concludes that the July 2004 VA 
examiner's opinion is entitled to the most weight on this 
issue.  As detailed above, this examiner opined that the 
veteran's complaints were not due to his service-connected 
pulmonary tuberculosis.  Accordingly, the Board must find 
that the preponderance of the competent medical evidence is 
against a finding that the veteran's current complaints of 
shortness of breath (dyspnea), fatigue, and chest pain are 
due to his service-connected tuberculosis.

Inasmuch as the veteran's complaints of shortness of breath, 
fatigue, and chest pain are not due to his service-connected 
tuberculosis, he does not satisfy the criteria necessary for 
a compensable rating under Diagnostic Code 6722 (for 
disabilities in effect prior to August 19, 1968) nor 
Diagnostic Code 6732 (as in effect prior to October 7, 1996).

With respect to the criteria found under the current General 
Rating Formula for Interstitial Lung Disease, the Board finds 
that the pulmonary function tests do not reflect that, post-
bronchodilator, the veteran has FVC measured at 75-80 percent 
predicted; or DLCO (SB) measured at 66-80 percent predicted.  
The June 1998 VA examine noted that pulmonary function tests 
conducted in May showed that spirometry, lung volumes, and 
diffusion capacity were all within normal limits.  The Board 
acknowledges that the May 1999 VA examiner noted that the 
pulmonary function tests showed, in part, that FVC was 80 
percent of predicted, while DLCO was 79 percent of predicted, 
which would indicate entitlement to a compensable rating of 
10 percent under the Formula.  However, the examiner did not 
indicate whether these test results were pre- or post-
medication.  The DLCO VA was 89 percent of predicted.  
Further, the examiner stated that the pulmonary function 
tests were normal, except for a very mild decrease in 
breathing capacity, which normalized after correction for 
lung volume.  In addition, his flow volume loop had a normal 
pattern, and his test was poorly performed, as indicated by 
extrapolation of his FVC.  More importantly, the more recent 
July 2004 VA pulmonary function test reflects that FVC was 90 
percent of predicted, post-medication.  The diffusion results 
were all pre-medication, and even though both DLCO and DL Adj 
were below 80 percent of predicted, the DLCO/VA was 99 
percent of predicted.  Consequently, the Board concludes that 
the veteran would not be entitled to a compensable rating 
under the General Rating Formula for Interstitial Lung 
Disease.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for his service-connected pulmonary 
tuberculosis under any of the potentially applicable 
Diagnostic Codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection to hypertension and heart 
disorder, claimed as secondary to the service-connected 
pulmonary tuberculosis, is denied.

Entitlement to a compensable evaluation for pulmonary 
tuberculosis is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


